Citation Nr: 1423832	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  09-10 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1990 to July 1992.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the RO in Waco, Texas, which, in pertinent part, denied service connection for a low back disorder.  This case was previously before the Board in June 2012 where the Board remanded the issue on appeal to obtain records concerning the Veteran's advanced March 5, 2007 treatment at an urgent care facility, all VA treatment records from at least June 2, 2009, any outstanding disability records with the U.S. Social Security Administration (SSA), and any potentially relevant disability benefit records with another state or federal government agency.  

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  For the reasons discussed below, not all of the June 2012 Board remand directives were met; therefore, an additional remand is necessary.  

Additional evidence was received by the Board which has not been considered by the Agency of Original Jurisdiction (AOJ).  As the instant decision remands the issue on appeal for additional development, a waiver is not necessary at this time.  38 C.F.R. § 20.1304 (2013).  

The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the AOJ.  


REMAND

After the Board's previous remand, per the June 2012 remand directives, the Appeals Management Center (AMC)/RO obtained the Veteran's VA treatment (medical) records, contacted SSA, and in July 2012 issued a Formal Finding on the Unavailability of Social Security Records after being informed by SSA that no medical records existed.  Further, in a June 2012 letter, which was amended and resent in December 2012 to the Veteran's correct address after the original was returned, the AMC specifically requested that the Veteran provide the name and address of the urgent care facility that treated him in March 2007.  A VA Form 21-4142, Authorization and Consent to Release Information, was included with the letter.  To date, the Veteran has not provided the requested information.  As such, VA's duty to assist as to the urgent care records has been satisfied.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence").

Unfortunately, the June 2012 Board Remand noted that, in addition to potentially outstanding SSA documentation, a "July 2008 VA treatment record suggests that the Veteran might have filed for an undefined form of disability compensation due to his low back disorder."  The Board directed the AMC/RO to obtain records from any federal or state government agency identified by the Veteran with which he filed one or more claims for disability compensation, and to procure any necessary authorization and release forms.   Neither the June 2012 nor the December 2012 letters sent from the AMC asked the Veteran to identify any state and/or federal agencies with which he filed a disability claim and/or to provide the necessary release forms.  As such, an additional remand is necessary to obtain any potentially outstanding state or federal disability records.  Stegal, 11 Vet. App. at 271.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ask the Veteran to identify any federal or state government agency with which he has filed a claim(s) for disability compensation, including workers' compensation, and, if necessary, to return the required authorization and release form(s).  If any such agency is identified, the AMC/RO should obtain and associate with the claims file copies of any governmental records regarding any claim for disability compensation benefits, including any administrative decision(s) (favorable or unfavorable) and the underlying medical records relied upon in making its decision(s).

2.  The AMC/RO should again ask the Veteran to provide the name and address of the urgent care facility at which he advanced he received treatment for a low back disorder on March 5, 2007.  If the urgent care facility is identified, the AMC/RO should obtain any necessary authorization and release forms and request the records.

3.  Then readjudicate the Veteran's claim for service connection for a low back disorder.  If the benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

